Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 1 of 8 Page ID #:139




                    EXHIBIT 1
             [Excerpted Due To Length]
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 2 of 8 Page ID #:140

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

             file, and are therefore excluded from the redaction requirements of
             F.R.Civ.P. 5.2 and L.R. 5.2-1:

             (1)   Unexecuted summonses or warrants, supporting applications,
                   and affidavits;
             (2)   Pretrial bail reports;
             (3)   Presentence investigation reports;
             (4)   Statements of reasons in the judgment of conviction;
             (5)   Juvenile records;
             (6)   Documents containing identifying information about jurors or
                   potential jurors;
             (7)   Financial affidavits filed in seeking representation pursuant to
                   the Criminal Justice Act;
             (8)   Ex parte requests for authorization of investigative, expert, or
                   other services pursuant to the Criminal Justice Act; and
             (9)   Sealed documents.

 F.R.Civ.P. 6. COMPUTING AND EXTENDING TIME; TIME FOR
 MOTION PAPERS

      L.R. 6-1 Notice and Service of Motion. Unless otherwise provided by rule
      or order of the Court, no oral motions will be recognized and every motion
      shall be presented by written notice of motion. The notice of motion shall be
      filed with the Clerk not later than twenty-eight (28) days before the date set
      for hearing, and shall be served on each of the parties electronically or, if
      excepted from electronic filing, either by deposit in the mail or by personal
      service. If mailed, the notice of motion shall be served not later than thirty-
      one (31) days before the Motion Day designated in the notice. If served
      personally, or electronically, the notice of motion shall be served not later
      than twenty-eight (28) days before the Motion Day designated in the notice.
      The Court may order a shorter time. Unless otherwise ordered by the Court,
      the Clerk shall place each motion on the Motion Day calendar for the date
      designated in the written notice of motion.

 III. PLEADINGS AND MOTIONS

 F.R.Civ.P. 7. PLEADINGS ALLOWED; FORMS OF MOTIONS AND
 OTHER PAPERS


 12/1/18                            Chapter I - 18
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 3 of 8 Page ID #:141

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      L.R. 7-1 Stipulations. Stipulations will be recognized as binding only when
      made in open court, on the record at a deposition, or when filed in the
      proceeding. Written stipulations affecting the progress of the case shall be
      filed with the Court, be accompanied by a separate order as provided in L.R.
      52-4.1, and will not be effective until approved by the judge, except as
      authorized by statute or the F.R.Civ.P.

      L.R. 7-2 Applicability. The provisions of this rule shall apply to motions,
      applications, petitions, orders to show cause, and all other proceedings
      except a trial on the merits (all such being included within the term “motion”
      as used herein) unless otherwise ordered by the Court or provided by statute,
      the F.R.Civ.P., or the Local Rules.

      L.R. 7-3 Conference of Counsel Prior to Filing of Motions. In all cases
      not listed as exempt in L.R. 16-12, and except in connection with discovery
      motions (which are governed by L.R. 37-1 through 37-4) and applications
      for temporary restraining orders or preliminary injunctions, counsel
      contemplating the filing of any motion shall first contact opposing counsel to
      discuss thoroughly, preferably in person, the substance of the contemplated
      motion and any potential resolution. The conference shall take place at least
      seven (7) days prior to the filing of the motion. If the parties are unable to
      reach a resolution which eliminates the necessity for a hearing, counsel for
      the moving party shall include in the notice of motion a statement to the
      following effect:

      “This motion is made following the conference of counsel pursuant to L.R.
      7-3 which took place on (date).”

      L.R. 7-4 Motions. The Court may decline to consider a motion unless it
      meets the requirements of L.R. 7-3 through 7-8. On the first page of the
      notice of motion and every other document filed in connection with any
      motion, there shall be included, under the title of the document, the date and
      time of the motion hearing, and the name of the judicial officer before whom
      the motion has been noticed. The notice of motion shall contain a concise
      statement of the relief or Court action the movant seeks.

      L.R. 7-5 Moving Papers. There shall be served and filed with the notice of
      motion:



 12/1/18                           Chapter I - 19
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 4 of 8 Page ID #:142

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      (a)    A brief but complete memorandum in support thereof and the points
             and authorities upon which the moving party will rely; and

      (b)    The evidence upon which the moving party will rely in support of the
             motion.

      L.R. 7-6 Evidence on Motions. Factual contentions involved in any motion
      and opposition to motions shall be presented, heard, and determined upon
      declarations and other written evidence (including documents, photographs,
      deposition excerpts, etc.) alone, except that the Court may, in its discretion,
      require or allow oral examination of any declarant or any other witness.

      L.R. 7-7 Form and Content of Declarations. Declarations shall contain
      only factual, evidentiary matter and shall conform as far as possible to the
      requirements of F.R.Civ.P. 56(c)(4).

      L.R. 7-8 Presence of Declarants - Civil Cases. On motions for and orders
      to show cause re preliminary injunctions, motions to be relieved from
      default and other motions where an issue of fact is to be determined (e.g.,
      civil contempt, but excluding motions contesting venue and personal
      jurisdiction), not later than fourteen (14) days prior to the hearing, a party
      desiring to cross-examine any declarant who is not beyond the subpoena
      power of the Court and who is reasonably available to the party offering the
      declaration may serve by hand (or facsimile or by electronic filing) and file a
      notice of request to cross-examine such declarant. If the party offering the
      declaration disputes that the declarant is within the subpoena power of the
      Court and reasonably available to the offering party, such party shall serve
      and file an objection to the notice of request to cross-examine not later than
      eleven (11) days prior to the hearing. The offering party shall be under no
      obligation to produce the declarant unless the Court has granted the request
      to cross-examine by written order not later than three (3) days prior to the
      hearing. No declaration of a declarant with respect to whom such a request
      has been granted shall be considered unless such declarant is personally
      present and available at the hearing for such cross-examination as the Court
      may permit. The Court may, in the alternative, order that the cross-
      examination be done by deposition taken on two (2) days’ notice with the
      transcript being lodged five (5) days prior to the hearing. The Court may
      impose sanctions pursuant to these Local Rules against any party or counsel
      who requests the presence of any declarant without a good-faith intention to
      cross-examine the declarant.
 12/1/18                            Chapter I - 20
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 5 of 8 Page ID #:143

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      L.R. 7-9 Opposing Papers. Each opposing party shall, not later than ten
      (10) days after service of the motion in the instance of a new trial motion
      and not later than twenty-one (21) days before the date designated for the
      hearing of the motion in all other instances, serve upon all other parties and
      file with the Clerk either (a) the evidence upon which the opposing party
      will rely in opposition to the motion and a brief but complete memorandum
      which shall contain a statement of all the reasons in opposition thereto and
      the points and authorities upon which the opposing party will rely, or (b) a
      written statement that that party will not oppose the motion. Evidence
      presented in all opposing papers shall comply with the requirements of L.R.
      7-6, 7-7 and 7-8.

      L.R. 7-10 Reply Papers. A moving party may, not later than fourteen (14)
      days before the date designated for the hearing of the motion, serve and file
      a reply memorandum, and declarations or other rebuttal evidence. Absent
      prior written order of the Court, the opposing party shall not file a response
      to the reply.

      L.R. 7-11 Continuance of Hearing Date. Unless the order for continuance
      shall specify otherwise, the entry of an order continuing the hearing of a
      motion automatically extends the time for filing and serving opposing papers
      and reply papers to twenty-one (21) days and fourteen (14) days,
      respectively, preceding the new hearing date. A stipulation to continue shall
      provide the date the opposition and reply papers are due to be filed with the
      Court.

      L.R. 7-12 Failure to File Required Documents. The Court may decline to
      consider any memorandum or other document not filed within the deadline
      set by order or local rule. The failure to file any required document, or the
      failure to file it within the deadline, may be deemed consent to the granting
      or denial of the motion, with the exception that a motion pursuant to
      F.R.Civ.P. 56 may not be granted solely based on the failure to file an
      opposition.

      L.R. 7-13 Sanctions for Late Filing. A party filing any document in
      support of, or in opposition to, any motion noticed for hearing as above
      provided after the time for filing the same shall have expired, also shall be
      subject to the sanctions of L.R. 83-7 and the F.R.Civ.P.



 12/1/18                            Chapter I - 21
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 6 of 8 Page ID #:144

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      L.R. 7-14 Appearances at Hearing. Counsel for the moving party and the
      opposing party shall be present on the hearing date and shall have such
      familiarity with the case as to permit informed discussion and argument of
      the motion. Failure of any counsel to appear, unless excused by the Court in
      advance pursuant to L.R. 7-15 or otherwise, may be deemed consent to a
      ruling upon the motion adverse to that counsel’s position.

      L.R. 7-15 Oral Argument - Waiver. Counsel may, with the consent of the
      Court, waive oral argument. Counsel who have agreed to waive oral
      argument shall advise the court clerk of such agreement by no later than
      noon on the fifth day preceding the hearing date. The court clerk shall
      advise the parties by no later than noon on the court day preceding the
      hearing date as to whether the Court has consented to the waiver of oral
      argument. The Court may dispense with oral argument on any motion
      except where an oral hearing is required by statute, the F.R.Civ.P. or these
      Local Rules.

      L.R. 7-16 Advance Notice of Withdrawal or Non-Opposition. Any moving
      party who intends to withdraw the motion before the hearing date shall file
      and serve a withdrawal of the motion, not later than seven (7) days
      preceding the hearing. Any opposing party who no longer intends to oppose
      the motion, shall file and serve a withdrawal of the opposition, not later than
      seven (7) days preceding the hearing.

      L.R. 7-17 Resubmission of Motions Previously Acted Upon. If any
      motion, application or petition has been made to any judge of this Court and
      has been denied in whole or in part or has been granted conditionally or on
      terms, any subsequent motion for the same relief in whole or in part, whether
      upon the same or any allegedly different state of facts, shall be presented to
      the same judge whenever possible. If presented to a different judge, it shall
      be the duty of the moving party to file and serve a declaration setting forth
      the material facts and circumstances as to each prior motion, including the
      date and judge involved in the prior motion, the ruling, decision, or order
      made, and the new or different facts or circumstances claimed to warrant
      relief and why such facts or circumstances were not shown to the judge who
      ruled on the motion. Any failure to comply with the foregoing requirements
      shall be the basis for setting aside any order made on such subsequent
      motion, either sua sponte or on motion or application, and the offending
      party or attorney may be subject to the sanctions provided by L.R. 83-7.

 12/1/18                            Chapter I - 22
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 7 of 8 Page ID #:145

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      L.R. 7-18 Motion for Reconsideration. A motion for reconsideration of the
      decision on any motion may be made only on the grounds of (a) a material
      difference in fact or law from that presented to the Court before such
      decision that in the exercise of reasonable diligence could not have been
      known to the party moving for reconsideration at the time of such decision,
      or (b) the emergence of new material facts or a change of law occurring after
      the time of such decision, or (c) a manifest showing of a failure to consider
      material facts presented to the Court before such decision. No motion for
      reconsideration shall in any manner repeat any oral or written argument
      made in support of or in opposition to the original motion.

      L.R. 7-19 Ex Parte Application. An application for an ex parte order shall
      be accompanied by a memorandum containing, if known, the name, address,
      telephone number and e-mail address of counsel for the opposing party, the
      reasons for the seeking of an ex parte order, and points and authorities in
      support thereof. An applicant also shall lodge the proposed ex parte order.

             L.R. 7-19.1 Notice of Application. It shall be the duty of the attorney
             so applying (a) to make reasonable, good faith efforts orally to advise
             counsel for all other parties, if known, of the date and substance of the
             proposed ex parte application and (b) to advise the Court in writing
             and under oath of efforts to contact other counsel and whether any
             other counsel, after such advice, opposes the application.

             L.R. 7-19.2 Waiver of Notice. If the judge to whom the application is
             made finds that the interest of justice requires that the ex parte
             application be heard without notice (which in the instance of a TRO
             means that the requisite showing under F.R.Civ.P. 65(b) has been
             made), the judge may waive the notice requirement of L.R. 7-19.1.

      L.R. 7-20 Orders on Motions and Applications. A separate proposed order
      shall be lodged with any motion or application requiring an order of the
      Court, pursuant to L.R. 52-4.1. Unless exempted from electronic filing
      pursuant to L.R. 5-4.2, each proposed order shall comply with L.R. 5-4.4.

 F.R.Civ.P. 7.1. DISCLOSURE STATEMENT

      L.R. 7.1-1 Notice of Interested Parties. To enable the Court to evaluate
      possible disqualification or recusal, counsel for all non-governmental parties
      shall file with their first appearance a Notice of Interested Parties, which
 12/1/18                            Chapter I - 23
Case 2:19-mc-00083-CAS-E Document 8-1 Filed 06/21/19 Page 8 of 8 Page ID #:146

           LOCAL RULES - CENTRAL DISTRICT OF CALIFORNIA

      shall list all persons, associations of persons, firms, partnerships, and
      corporations (including parent corporations, clearly identified as such) that
      may have a pecuniary interest in the outcome of the case, including any
      insurance carrier that may be liable in whole or in part (directly or indirectly)
      for a judgment in the action or for the cost of defense. If the Notice of
      Interested Parties is filed with the Clerk in paper format pursuant to L.R. 5-
      4.2, an original and two copies shall be filed. If the Notice of Interested
      Parties is filed electronically, Mandatory Chambers Copies shall be
      delivered to both the assigned district judge and the assigned magistrate
      judge. Counsel shall be under a continuing obligation to file an amended
      Notice if any material change occurs in the status of interested parties, as
      through merger or acquisition or change in carrier that may be liable for any
      part of a judgment.

      The Notice shall include the following certification:

      “The undersigned, counsel of record for __________, certifies that the
      following listed party (or parties) may have a pecuniary interest in the
      outcome of this case. These representations are made to enable the Court to
      evaluate possible disqualification or recusal.

      (Here list the names of all such parties and identify their connection and
      interest.)

                                       Signature, Attorney of Record for:”


 F.R.Civ.P. 8. GENERAL RULES OF PLEADING

      L.R. 8-1 Jurisdiction - Allegations. The statutory or other basis for the
      exercise of jurisdiction by this Court shall be plainly stated in the first
      paragraph of any document invoking this Court’s jurisdiction.

      L.R. 8-2 Three-Judge Court - Identification in Pleading. If a party
      contends that the matter filed requires hearing by a court composed of three
      judges, the words “Three-Judge Court” shall be typed immediately below
      the docket number.

      L.R. 8-3 Response to Initial Complaint. A stipulation extending the time to
      respond to the initial complaint shall be filed with the Clerk. If the
 12/1/18                            Chapter I - 24
